At the suit of H.B. Kerce, a citizen and taxpayer of the State of Florida, residing in Union County, Florida, the Circuit Court for Leon County granted a temporary injunction restraining the State Comptroller "from making any distribution or disbursement under any Special or Local Act of the Legislature relating to such funds as are allocated, or allocable, to any of" the counties named in the order, including Dade County "of that portion of the monies derived from the Second Gas Tax now in his hands in the State Road Distribution Fund, or State Road License Fund, or which may later come into said Funds, that is allocated to or for the use of any of the Counties hereinbefore named under the provisions of Chapter 15659,, Laws of Florida, Acts of 1931, or Chapter 14486, Laws of Florida, Acts of 1929, but that this order shall not be construed to enjoin or restrain the said Defendant as Comptroller, or as Secretary of the State Board of Administration, from issuing a warrant, or from paying the principal or interest of any Highway Bonds of said Counties to which said funds are, under the General Law, made available, that is to say, under Chapter 14486, Laws of Florida, Acts of 1929, and Chapter 15659, Laws of Florida, Acts of 1931, but that the said Defendant is enjoined and restrained from issuing his warrant as such Comptroller, or as Secretary Treasurer, as County Treasurer Ex Officio, for the disbursement of any money to, or for the account of, any County hereinbefore named under and by virtue of any Special or Local Act, and he is hereby enjoined from paying out any funds under any Special or *Page 206 
Local Act which purports to authorize the expenditure of such funds for any purpose contrary to the purposes provided in Chapter 14486, Acts of 1929, and Chapter 15659, Acts of 1931, until the further order of this Court."
Dade County, one of the counties covered by the injunction, having been by intervention made a party defendant in the cause, moved the Court to dissolve the temporary injunction and to dismiss the bill of complaint as to Dade County, upon grounds going to the jurisdiction of the Court to make the injunction order, and to the right of the plaintiff Kerce to maintain the suit, and challenging the asserted invalidity of Chapter 17974, Acts of 1937, affecting Dade County, the basis of the restraining order as to Dade County. The motion was denied. On appeal taken from the order denying the motion, Dade County assigns such order as error.
The question to be determined is whether Chapter 17974, Acts of 1937, is a valid enactment.
The subject of Chapter 17974, Acts of 1937, is the distribution and use by the county commissioners for road purposes, of monies allocated, appropriated and credited to a designated class of counties, which monies were derived from the "Second Gas Tax," a State excise tax which was levied by Chapter 15659, for public road purposes.
The legislative regulation made the subject of the enactment can be effectuated only by the official acts referred to in the title and in the body of the Act, therefore such official acts or duties, though essential, are merely incidental to, and "matters properly connected" with, the subject expressed in the title and embraced in the Act. While the title of an Act must briefly express the subject of the law, matters that are incidental to and properly connected with a single subject of legislation may be embraced in the Act without being expressed or referred to in the title of the *Page 207 
Act; yet the inclusion of them in the title does not render the title misleading as to the contents of the Act; nor does such inclusion make the title double or contain separate, distinct and incongruous subjects of legislation; consequently Section 16, Article III, of the Constitution is not shown to be violated by the contents of the title or of the body of the Act which is Ch.. 17974, Acts of 1937. See State, ex rel., v. Bryan, 50 Fla. 293,39 So. 929; State v. Wheat, 103 Fla. 1 137 So. 277; Jackson Lumber Co. v. Walton County 95 Fla. 632, 116 So. 771; Lainhart v. Catts, 73 Fla. 735, 75 So. 47.
The purpose of Chapter 17974 is to amend or modify the provisions of Section 8, Chapter 15659, Acts of 1931, relating to the distribution and use of monies allocated, appropriated and credited under the latter statute from the "Second Gas Tax," to counties for public road purposes, in so far as Chapter 15659 affects the counties covered by Chapter 17974. Under Chapter 17974 such monies so duly allocated, appropriated and credited to counties covered by the Act shall be paid to the board of county commissioners to be by them used for the payment of road and bridge bonds of such counties, to compensate the counties for constructing roads taken over by the State, which bond payments were theretofore being administered by the State Board of Administration under Chapter 14486, Acts of 1929, and Chapter 15659, Acts of 1931. The payments and use of the funds duly allocated, appropriated and credited to such counties are to continue after the counties have been compensated by such funds for amounts theretofore contributed for construction of roads in such counties respectively that were taken over by the Stateprior to the effective date of Chapter 15659, Acts of 1931. The object of Chapter 17974, as shown by the preamble of the Act, is to continue the policy of paying counties for constructing *Page 208 
roads taken over by the State, and to authorize the county commissioners of counties covered by the Act, instead of the State Board of Administration, to administer the funds credited to such counties to pay amounts due the counties under Chapter 15659. And then instead of using the funds for constructing preferential State roads in the counties by the State Road Department, the county commissioners are authorized to use the funds allocated, appropriated and credited to such counties, to pay amounts duly ascertained to have been spent by the counties for the construction of roads within such counties respectively which have been taken over by the State since the effective date of Chapter 15659. The ratio of allotments and credits of such funds as to all counties in the State is to remain the same as fixed by Section 8, Chapter 15659, Acts of 1931. See Secs. 1 and 2, Chap. 17974.
This accords with the policy expressed in Chapter 15659 and continued in Chapter 17974, as to the status of public roads and the legislative purpose to compensate the counties for roads constructed by the counties and taken over by the State under its sovereign power over public roads. No violation of any provision of the constitution is made to appear. There is no diversion of the State excise tax fund to an exclusively county purpose, since the legislature may make the construction of any public road a State purpose and expense to be paid by State excise taxes.
Section 7 of Chapter 15659, Acts of 1931, declares that "all roads * * * which were constructed or built by any county or special road and bridge district or other special taxing districts thereof, were, are and will be constructed and built as State projects and undertakings, and that the cost of the construction and building thereof was, is and will be a legitimate proper State expense incurred for a *Page 209 
general and State purpose and should be wholly borne by the State of Florida."
The same section of the statute also enacts that certain counties and districts therein have contributed to the construction of roads that had at that time become State roads for the general benefit of the State, and that such contributions should be returned and repaid by the State.
Supplementing this statutory declaration of obligation and policy to pay for contributions to the construction of roads taken over by the State prior to the effective date of Chapter 15659, Acts of 1931, Chapter 17974, Acts of 1937, in its preamble states that certain counties have heretofore furnished, advanced, paid out, contributed and expended for the construction within such counties of certain roads which have been designated State Roads since Chapter 15659, Acts of 1931, became effective, and that it is the intent of the legislature to refund to such counties all payments heretofore made in the construction of such roads which have not been repaid under Chapter 15659, Acts of 1931.
This supplemental enactment is not entirely out of harmony with Section 8, Chapter 15659, Acts of 1931, even if the legislature did not have full power by Chapter 17974 to amend the previous statute, there being no provision of the constitution expressly or impliedly forbidding such amendments.
The power of the legislature to amend its enactments is the same as the power to enact, and unless some identified provision of the State or Federal constitution is shown to be violated in the enactment or amendment of a statute, the courts have no power to nullify any enactment or to refuse to give effect thereto. Statutes which in effect amend provisions of Chapter 15659, Acts of 1931, were enacted at the *Page 210 
same session of the legislature and at each subsequent session to meet varying conditions affected by the Act of 1931.
The constitution does not regulate the construction or maintenance of public roads. But the construction and maintenance of public roads constitute a function of sovereignty; and in this State it is settled law that statutes may make public roads in whole or in part a State or a county or a dual purpose and expense. Lewis v. Leon County, 91 Fla. 118, 107 So. 146; State,ex rel., v. Johnson, 71 Fla. 363, 72 So. 477; Carlton v. Matthews, 103 Fla. 301, 137 So. 815; Jackson Lumber Co. v. Walton Co., 95 Fla. 632, 116 So. 771.
Under Section 5, Article IX, of the Constitution, statutes may levy State excise taxes to be used as a State expense for public road purposes; and such State excise taxes may be used, as statutes may enact, for any public road purpose that is made a State expense; and statutory appropriations and regulations for the expenditure of such State excise public road funds in counties of the State for public road purposes, may be administered by State or by county officials or by both as a State agency for such purpose; and when no provision of the Constitution is violated, such legislative enactments cannot legally be rendered inoperative by judgments or decrees of courts. The wisdom or the policy of legislative enactments is not for judicial review when the Constitution is not violated.
As the subject of "the distribution and expenditure of monies derived from gasoline taxes placed to the credit of counties" of the State, may be regulated by a general or a special or local law, the legislature may regulate by counties singly or by classified groups within its judgment, according to population, even though a group may initially include only one county. This is particularly true when the class designated embraces all the counties of the State *Page 211 
of not less than a stated population, with other counties rapidly advancing in population to enter such class. There is a direct and logical relation between road construction and uses, and the population of counties. See State, ex rel., v. Daniel, 87 Fla. 270,  99 So. 804; Givens v. Hillsborough Co., 46 Fla. 502,35 So. 88; Board v. Anderson, 102 Fla. 695, 136 So. 334, as to classifications for general laws. See also State, ex rel., v. Ferrell, 130 Fla. 26, 177 So. 181 and cases cited; P.I.I. Co. v. State, 61 Fla. 376, 55 So. 398, State, ex rel., v. Stoutamire, filed this term.
Section 20, Article III, of the State constitution forbids the enactment of special or local laws "regulating the jurisdiction and duties of any class of officers, except municipal officers." Knight v. Hillsborough County, 102 Fla. 922, 136 So. 631; Pierce v. State, 102 Fla. 1032, 136 So. 689.
Chapter 17974, Acts of 1937, does not purport to regulate the jurisdiction and duties of any class of officers, as do the statutes held invalid in the cases last above cited; and the quoted provision of the Constitution is not violated by the title to or the body of Chapter 17974, which is copied in the statement. See Jackson Lumber Co. v. Walton County, 95 Fla. 632,116 So. 771.
The diverse conditions and requirements of the various counties of the State with reference to public roads may require different statutory regulations; and this is a matter for the exercise of legislative judgment within the limits of constitutional provisions.
Section 4 of Article IX of the State Constitution provides that "no money shall be drawn from the Treasury except in pursuance of an appropriation made by law." As Chapter 17974, Acts of 1937, here considered, regulates the distribution and use of monies allocated, appropriated and credited to certain counties by Chapter 15659, Acts of *Page 212 
1931, and as Chapter 17974 requires the payments of such monies to be made to the board of county commissioners to be used for expressly designated public road purposes, there can be no question of the violation of Section 4, Article IX, of the Constitution. There is obviously no delegation of legislative power to the county commissioners to do as they are required to do by the statute. Only funds allocated, appropriated and credited to counties under statutes can be paid to county commissioners, and they can use the funds only for public road purposes as may be prescribed by law.
The intent of Chapter 17974, Acts of 1937, considered with the preamble is that the county commissioners, and not the State Board of Administration or the State Road Department, shall administer the funds allocated, appropriated and credited under Chapter 15659 to counties covered by Chapter 17974; and that after the stated classes of county bonds are paid or satisfied, such allocated, appropriated and credited funds to the counties from the "Second Gas Tax," shall continue to be paid to the county commissioners of such counties "irrespective of the exhaustion of the original credit to any such county under the provisions of Section 8 of Chapter 15659, Acts of 1931." The meaning of this is that such funds shall be used to repay such counties amounts, to be duly ascertained, that have been "heretofore furnished, advanced, paid out, contributed or expended in the construction or building within such counties of certain roads which have been designated State Roads since
Chapter 15659, Acts of 1931, became effective."
The essential purpose of the Second Gas Tax is the payment to counties for roads taken over by the State in its sovereign capacity; and the construction of public roads in the various counties of the State have reference to local as *Page 213 
well as state-wide needs for good roads. No provision of the constitution requires the legislature to perform its paramount public road function in any particular manner or by the same means in all the counties of the State or at the same time. Responsibility for the methods adopted is with the legislature and the courts.
The statute does not purport to authorize the purchase of a road from a private party as in State, ex rel., v. Green, 95 Fla. 117,  116 So. 66; but it is designed to compensate counties for constructing roads taken over by the State by virtue of its sovereignty, and to authorize county commissioners to pay for the construction, repair and/or maintenance of roads and bridges within such county which have been designated State roads since
Chapter 15659, Acts of 1931, became effective.
As Chapter 17974 expressly states that the ratio of allocation of funds to the counties by Chapter 15659 shall remain in force for the purposes of the later Act, and as the funds are to be used for the payment of county road and bridge bonds as provided under Chapter 15659, in repayment for county construction of roads taken over by the State prior to Chapter 15659, and then to be used to pay for roads constructed in the county and taken over by the State since Chapter 15659 became effective, there is no such change in the uses of the funds that can prejudice other counties, even though the funds are administered by different agencies. Certainly there are no discriminations against any counties in violation of any provision of the State or Federal constitution; and no county is deprived of its statutory equal and uniform ratio in allocating the State excise tax funds for public road purposes.
It appears that Dade County has not yet been repaid all the amounts due it for roads constructed by the county and taken over by the State prior to the effective date of *Page 214 
Chapter 15659; and it does not appear that any funds have been allocated to Dade County under the secondary application provided for by Chapter 15659, to construct any of "the first, second and third preferential system of State roads" within Dade County at the effective date of Chapter 15659. Amounts required to be paid to Dade County to be secondarily used for constructing roads taken over by the State since the effective date of Chapter 15659, may be for roads in the county that were among the preferential roads to which such funds may be secondarily applied under Chapter 15659, Section 8, subdivision (c).
As a general rule State functions are performed by State officers, and county functions are performed by county officers; but no organic provision requires it, and there are exceptions to the general rule. Under statutes the clerks of the Circuit Court disburse State funds in paying jurors and witnesses before the grand jury in the State Circuit Courts. Secs. 4479 (2793), 4485 (2799), C.G.L. State property and license taxes are assessed and collected by county officers. The Sheriff of Leon County is sheriff on the State Supreme Court, Sec. 4702 (2973) C.G.L., and of the State Circuit Court. The State Circuit Judges perform the probate functions of County Judges. Sec. 5199 (3346), 5890 (3970), C.G.L. The State Road Department disburses county funds in the construction of highways that are both State and county roads. Lewis v. State, 91 Fla. 118, 107 So. 146; Sec. 1662 etseq. C.G.L. The State Treasurer acts as county treasurer under the statutes being considered in this case. Chap. 14486, Acts of 1929. Chapter 17974, Acts of 1937 does not authorize the use of state funds to pay county bonds so as to make county bonds a State obligation. The statute provides that when a state road fund is allocated and appropriated to certain counties for road purposes as authorized by *Page 215 
Chapter 15659, Acts of 1931, such allocated and appropriated funds to the counties shall be administered by the county commissioners in paying county bonds issued for constructing roads taken over by the State. Under Chapter 14486, Acts of 1929, Ex. Sess., the funds have heretofore been administered by the State Board of Administration.
Public roads may by statute be made a dual State and county purpose and expense. Lewis v. State, 91 Fla. 118, 107 So. 146. A public road is not exclusively a county purpose unless it may be made so by statute, and there is no such statute in Florida. It is therefore competent for statutes to provide that State excise tax public road funds that are duly allocated, appropriated and credited to counties, may be administered by the county commissioners in paying county bonds in return for amounts due by the State to the county prior to 1931 and in paying for duly ascertained amounts due counties for the construction of roads that have been taken over by the State since the effective date of Chapter 15659, Acts of 1931, no organic law being thereby violated, and the wisdom and policy of the enactments being for legislative, not judicial, determination.
Chapter 17974, Acts of 1937, is not invalid upon the grounds asserted.
TERRELL, and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN and BUFORD, J.J., dissent.